DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Status of the claims:  Claims 6-20, 24-26 are currently pending.  Claims 24-26 were newly presented.
Priority:  This application has PRO 62/562,894 (09/25/2017)
and PRO 62/562,684 (09/25/2017). 
Election/Restrictions
Applicant previously elected without traverse of the device of Group II, claims 5-14, in the reply filed on 3/27/20.   
Specification
Applicant amended the specification as follows: “US Application having serial No. 16/141,901”.  The objection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 12, 14, 24-26 are rejected under 35 U.S.C. 103 as being obvious over Ismagilov et al. (US 20160288121).  This new rejection was necessitated by amendment.
Ismagilov teaches slip chip devices and represents the level of ordinary skill in the art at the effective filing date.  Ismagilov further teaches the devices as depicted below:

    PNG
    media_image1.png
    245
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    691
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    324
    694
    media_image3.png
    Greyscale

Regarding independent claim 24, Imagilov teaches A device (Fig. 1) comprising: 
a first plate comprising a first surface (Fig. 1: base(12) and first surface(16)); and 
a second plate with a second surface (Fig. 1: plate(14) and second surface(20)), the first surface in contact with the second surface, both the first surface and the second surface being hydrophobic ([0068]; [0071]: “the surfaces 16, 20 may be made out of any other suitable material having a low coefficient of friction and may have hydrophobic … properties”; [0074]; [0118]: “The surface of the glass plate were rendered hydrophobic by silanization”); 
the first plate having on the first surface a loading channel and pooling wells (Fig. 1 (18), Fig. 6 (26), [0071]-[0072], [0090]-[0093]); and 
the second plate having on the second surface channel-loaded loading wells (Fig. 1: (22), Fig. 6 (28), [0071]-[0072], [0090]-[0093]) having a greater depth than the loading channel
([0368]: photomask etching of square wells of 46 m depth and ducts/channel 30 m depth; [0070]: the first and second surfaces can have a number of different shapes; [0119]: “One method to establish fluidic communication between two or more areas of the SlipChip includes the use of a channel with at least one cross-sectional dimension in the nanometer range, a nanochannel, which can be embedded in the SlipChip. The nanochannels could be embedded into multilayer SlipChip. The height of nanochannel can be varied with nanometer scale resolution, for instance this would prohibit transfer of micron sized cells between the wells, but enable transfer of proteins, vesicles, micelles, genetic material, small molecules, ions, and other molecules and macromolecules, including cell culture media and secreted products. The width, length, and tortuosity of the nanochannels can also be manipulated in order to control transport dynamics between wells.”; [0347]: “Different geometries, sizes, and surface modifications of the areas and plates of the SlipChip can be utilized to transfer and compartmentalize droplets in the areas.”, [0348]: “One example of how to use these combinations of area and droplet sizes to transfer volumes in the SlipChip involves the following: One can slip and overlap one area fully filled with one substance with a larger area containing a droplet composed of a second substance. When these two areas come into contact, the liquid in the first area merges with the droplet in the larger and remains in the larger area to minimize the surface tension.”; [0628]);
wherein: the channel-loaded loading wells are configured be aligned in a one-to-one correspondence with the pooling wells when the first plate and the second plate are in a first position with respect to each other and are configured to be aligned with the loading channel such that reagents in the loading channel can access the channel-loaded loading wells when the first plate and the second plate are in a second position with respect to each other, 
the pooling wells are configured to gather, in the first position, from the channel-loaded loading wells, reagents for reactions compartmentalized inside the pooling wells, by having i) a greater depth than the channel-loaded loading wells and ii) a greater longitudinal extension than the channel-loaded loading wells to accommodate multiple reagents transferred in additive fashion, in the first position, through dropping, by the channel-loaded loading wells, and 
the greater depth of the pooling wells is dimensioned such that, in the first position, the reagents from the channel-loaded loading wells are transferred from the channel-loaded loading wells and deposited into the pooling wells by a capillary action through a surface tension driving force between the channel-loaded loading wells and the pooling wells in absence of hydrophilic surfaces ([0355]-[0358]: “An embodiment of a SlipChip which uses small areas to meter and transfer solutions to larger areas for mixing is described. This device contains 10 rows, where each row contains 20 larger areas, 20 smaller areas, and a duct, and each row can be filled with a different solution. The larger areas (620 μm×240 μm size, 60 μm deep, 6.8 nL volume) and duct (300 μm width, 60 μm deep) are in the bottom plate, and the smaller areas (620 μm×120 μm wide, 35 μm deep, 2 nL volume) are in the top plate. … A red food dye solution was filled into the fluidic path formed by the smaller areas and the duct. The device was slipped to align the smaller areas with the larger areas. Due to the surface tension of the aqueous solution, the solution was transferred from the smaller areas into the larger areas. The device was slipped back to its original position to form a continuous fluidic path through the smaller areas and the duct, and a blue food dye solution was filled into the smaller areas. The device was again slipped to align the smaller areas with the larger areas, and the red and blue food dye were combined in the larger area and mixed.”; [0414]: PCR via SlipChip using similar wells, channels, of varying dimensions).
Although Ismagilov teaches that the first and second surfaces can have a number of different shapes ([0070]), that 18, 22 are configured to maintain a substance therein and “it is not necessary that the first area 18 and the second area 22 have the same structural configuration” ([0072]), and “The width, length, and tortuosity of the nanochannels can also be manipulated in order to control transport dynamics between wells” ([0628]), Ismagilov does not specifically teach the claimed limitation regarding the depth.  However, one of ordinary skill in the art following the teaching of Ismagilov before the effective filing date, including [0070]-[0072], [0628] and the examples of [0368], [0358], [0414] would have reasonably considered utilizing different shapes, width, length, turtuosity, and configurations “to control transport dynamics between wells” and facilitate optimal fluid transfer including depth of channels and wells and arrive at the claimed invention.  
Regarding claims 25 and 26 depending from claim 24, wherein depth of the pooling wells is at least two (claim 26: three) times greater than depth of the channel-loaded loading wells, as detailed above, one of ordinary skill in the art would have considered different depths to control fluid transfer particularly in view of the examples and arrive at the claimed invention.
Regarding claim 6 depending from claim 24, Ismagilov teaches further comprising an elution channel on the second surface (Fig. 6: (26), (28), (30); [0090]-[0092]).
Regarding claim 7 depending from claim 24, Ismagilov teaches wherein the loading channel is non-contiguous ([0090]: “The series of discrete ducts 26 are independent from one another and do not independently form a continuous fluidic path”; Fig. 6: (26), (28), (30); [0090]-[0092]).
Regarding claim 8 depending from claim 24, Ismagilov teaches further comprising pre-loaded loading wells on the second surface configured such that the pre-loaded loading wells can slide past the non-contiguous loading channel without contacting channel portions of the non- contiguous loading channel (i.e. position A to B; Fig. 6: (26), (28), (30); [0090]-[0092]; Figs. 1-14).
Regarding claim 12, depending from claim 24, Ismagilov teaches further comprising alignment wells on the either the first or second surface ([0155]: “complementary patterns were aligned under microscope to make through-channels and clamped with paper clips. When the areas are aligned, they formed a continuous channel connected with inlet.”).
Regarding claim 14, depending from claim 24, Ismagilov teaches further comprising an elution channel configured to allow removal of material from the pooling wells through the elution channel when the first plate and the second plate are in a third position with respect to each other ([0109], [0146]: “washing channel”).
Thus, the claims are rejected as prima facie obvious.
Response to remarks
Applicant argues that Ismagilov does not teach that reagents in a top well can be dropped into a bottom well to have reactions occur in the bottom well.  This is not persuasive because as described in the examples of [0358] and [0414] solutions are transferred from the smaller top area to the larger lower reaction area such that one of ordinary skill in the art would have reasonably considered such an arrangement and arrive at the claimed invention.
Applicant also argues that Ismagilov’s reference to capillary pressure relates to through the channels and not for transferring from one well to another.  This is not persuasive because [0358] teaches
A red food dye solution was filled into the fluidic path formed by the smaller areas and the duct. The device was slipped to align the smaller areas with the larger areas. Due to the surface tension of the aqueous solution, the solution was transferred from the smaller areas into the larger areas. 

which one of ordinary skill in the art would consider as a means of transferring among the wells that was equivalent to the claimed invention, particularly in view of [0467] (“The stackable SlipChip can control slipping, trapping of beads, and control fluid movements through stacks, including capillary and pressure-driven flow”).  One of ordinary skill in the art would have reasonably considered utilizing capillary pressure in a microfluidic device including one configured to deposited into the pooling wells by a capillary action through a surface tension driving force between the channel-loaded loading wells and the pooling wells and arrive at the claimed invention.
	Applicant’s arguments are not persuasive and the claims are rejected.

Claims 6-14, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al. (US 20160288121) in view of Bignell et al. (US20140329698).
Ismagilov teaches as detailed in the 35 USC 103 rejection of claims 6-8, 12, 14, 24-26 supra and is incorporated herein.  
Regarding claim 9, Ismagilov teaches the device of claim 8, and utilizing the device in nucleic acid reactions ([0184]-[0185], [0401]-[0423]), but does not specifically teach wherein the pre-loaded loading wells are adapter wells.  However, one of ordinary skill in the art would reasonably consider utilizing the microfluidic device including loading wells with reagents used in nucleic acid reactions such as described by Bignell (claim 1, [0107]) and arrive at the claimed invention. 
Regarding claim 10, Ismagilov teaches utilizing the device in nucleic acid reactions ([0184]-[0185], [0401]-[0423]), but does not specifically teach wherein the adapter wells are pre-spotted with dehydrated adapters.  However, one of ordinary skill in the art would reasonably consider utilizing the microfluidic device including loading wells with reagents used in nucleic acid reactions such as described by Bignell (claim 1, [0107]) and arrive at the claimed invention.
Regarding claim 11, Ismagilov teaches utilizing the device in nucleic acid reactions ([0184]-[0185], [0401]-[0423]), but does not specifically teach wherein the dehydrated adapters are each uniquely tagged.  However, one of ordinary skill in the art would reasonably consider utilizing the microfluidic device including loading wells with reagents used in nucleic acid reactions such as described by Bignell (claim 2, [0107]) and arrive at the claimed invention.
Regarding claim 13, Ismagilov teaches utilizing the device in nucleic acid reactions ([0184]-[0185], [0401]-[0423]), but does not specifically teach wherein the pooling wells are pre-spotted with dehydrated adapters.  However, one of ordinary skill in the art would reasonably consider utilizing the microfluidic device including loading wells with reagents used in nucleic acid reactions such as described by Bignell (claim 1, [0107]) and arrive at the claimed invention.
Therefore, based on the combined teaching of Ismagilov in view of Bignell, one of ordinary skill in the art would have a reasonable expectation of success in making the claimed invention and the claims are obvious.
Response
Applicant does not separately argue this rejection.  Thus, the claims are rejected above and as detailed in the 35 USC 103 rejection supra.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8, 12-14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims refer to claim 24 which are not “a claim previously set forth”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        September 29, 2022 04:45 pm